Citation Nr: 1213547	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-04 623		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 20 percent for a low back disability.  

2.  Entitlement to a higher initial rating in excess of 30 percent for asthma.

3.  Entitlement to a higher initial rating in excess of 10 percent for periostitis of the right upper extremity.  

4.  Entitlement to a higher initial rating in excess of 10 percent for periostitis of the left upper extremity.  

5.  Entitlement to a higher initial rating in excess of 10 percent for major depression with anxiety.

6.  Entitlement to a higher initial rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1994 to February 1999, and from January 2004 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Due to the Veteran's current place of residence, the RO in Boise, Idaho, assumed jurisdiction.  The Veteran did not request a hearing before the Board.  

The procedural history of this matter is complicated.  As noted above, in a March 2007 rating decision, the Salt Lake City RO, in part, granted service connection for several disabilities, including a low back disability, evaluating the disability as 10 percent disabling; asthma, evaluating the disability as 30 percent disabling; periostitis of the right upper extremity, evaluating the disability as 10 percent disabling; periostitis of the left upper extremity, evaluating the disability as 10 percent disabling; major depression with anxiety, evaluating the disability as 10 percent disabling; a left knee disability, evaluating the disability as 10 percent disabling; and hypertension, evaluating the disability as noncompensable (zero percent disabling).  

In the March 2007 rating decision, the Salt Lake City RO also, in part, denied service connection for PTSD, insomnia, dyspepsia, and tremors.  In April 2007, the Veteran filed a timely Notice of Disagreement (NOD), disagreeing with the denials of service connection for PTSD, insomnia, dyspepsia, and tremors; and the initial ratings assigned for the low back disability, asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  As the Veteran subsequently did not submit a timely NOD disagreeing with the initial rating assigned for hypertension, the issue of a higher initial rating for hypertension is not in appellate status, and is not before the Board.  

Subsequently, in a February 2008 rating decision, the RO in Gretna, Louisiana, in pertinent part, again denied the Veteran's claims for higher initial ratings for the low back disability, asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  The February 2008 rating decision did not re-adjudicate the Veteran's claims for service connection for PTSD, insomnia, dyspepsia, and tremors.  Of note, in the February 2008 rating decision, the Gretna RO also denied a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In July 2008, the Boise RO issued a Statement of the Case (SOC) denying service connection for PTSD, insomnia, dyspepsia, and tremors; and higher initial ratings for the low back disability, asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  

In January 2009, the Veteran submitted a VA Form 9, a Substantive Appeal to the Board.  On the VA Form 9, the Veteran checked a box indicating that he wished to appeal all issues listed on the July 2008 SOC; however, on the VA Form 9, the Veteran wrote that he disagreed with the denial of a higher initial rating for a low back disability and for entitlement to TDIU.  The Veteran stated that he was unable to work due to a combination of his low back disability and his other service-connected disabilities.  

In order to appeal a denied claim to the Board in a timely fashion, a veteran must submit a substantive appeal to the Board either within 60 days from the date of the RO's mailing of the SOC or within the remainder of the one-year period from the date of mailing of the notification of the rating decision being appealed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).  In this instance, the Veteran did not submit the January 2009 VA Form 9 within a year of the mailing of the March 2007 rating decision initially denying his claims or within 60 days of the mailing of the July 2008 SOC; however, the Board notes that, subsequent to the issuance of the March 2007 rating decision, the Gretna RO issued the February 2008 rating decision, again denying the Veteran's claims for higher initial ratings for the low back disability, asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  As the Veteran submitted the January 2009 VA Form 9 within a year of the issuance of the February 2008 rating decision, the January 2009 VA Form 9 is to be considered timely as to the appeals of the aforementioned higher initial ratings claims listed in the February 2008 rating decision.  See id.  

Again, the February 2008 rating decision did not adjudicate the Veteran's claims for service connection for PTSD, insomnia, dyspepsia, and tremors; therefore, as the Veteran did not submit a timely substantive appeal to the Board within a year of the mailing of the March 2007 rating decision or within 60 days of the mailing of the July 2008 SOC, the claims of service connection for PTSD, insomnia, dyspepsia, and tremors are not in appellate status and are not before the Board.  See id.  

As noted above, on the January 2009 VA Form 9, the Veteran checked a box indicating that he wished to appeal all issues listed on the July 2008 SOC; however, the Veteran then wrote that he wished to appeal the denials of a higher initial rating for a low back disability and a TDIU.  As the Veteran previously had not filed a NOD indicating disagreement with the Gretna RO's denial of his claim for TDIU in the February 2008 rating decision, the January 2009 VA Form 9 was considered by the Boise RO to be a timely NOD regarding that issue.  See id. (indicating that a veteran must file a NOD and be issued a SOC before he or she may file a Substantive Appeal to the Board).  Subsequently, in July 2009, the Boise RO issued a SOC regarding the denial of TDIU.  As the Veteran did not subsequently appeal that issue to the Board, the issue of TDIU is not in appellate status, and is not before the Board.

Regarding the issue of a higher initial rating for a low back disability, in April 2009, the Boise RO issued a rating decision and SSOC solely regarding this issue.  In the April 2009 rating decision, the Boise RO granted a higher initial rating of 20 percent for the Veteran's low back disability, effective the date of discharge from service.  

Subsequent to both the issuance of the July 2008 SOC and the filing of the January 2009 VA Form 9, a RO did not issue a SSOC regarding the issues of higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability.  In fact, when certifying this appeal to the Board, the Boise RO did not indicate that the aforementioned claims for higher initial ratings were in appellate status.  The Board notes that the Veteran indicated that he wished to appeal these issues to the Board on the January 2009 VA Form 9.  Even though the Veteran wrote on the form that he wished to appeal the denials of a higher rating for the low back disability and a TDIU, the Veteran also indicated that he wished to appeal all issues listed in the July 2008 SOC and indicated that he could not work due to a combination of all of his service-connected disabilities.  As such, the issues of higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability are in appellate status, and are before the Board.  

In the period between the issuance of the July 2008 SOC and the May 2010 transfer of the claims file to the Board, relevant evidence regarding the claims for higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability was added to the claims file.  Specifically, in July 2009, the Boise RO provided a VA medical examination that assessed the current severity of all of the Veteran's service-connected disabilities.  In an April 2012 informal hearing presentation (IHP), the Veteran's representative wrote that the Veteran had waived his right to have such evidence reviewed by the agency of original jurisdiction (AOJ) and that a remand for AOJ review of this evidence was not necessary.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The Board notes that that, by regulation, if the AOJ receives additional pertinent evidence that is after the issuance of a SOC and prior to the transfer of the appellate record to the Board, the AOJ must review that evidence and, if necessary, furnish the appellant and the representative with an additional SSOC.  See 38 C.F.R. 
§§ 19.31(b)(1), 19.37(a) (2011).  Although the Board has jurisdiction to determine what action is required with respect to additional evidence submitted after the transfer of the claims file to the Board, the Board does not have such jurisdiction regarding evidence added to the claims file prior to said transfer.  See 38 C.F.R. 
§§ 19.37(a), (b).  As such, the claims for higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability must be remanded to the AOJ for re-adjudication and, if necessary, the issuance of a SSOC.  See 38 C.F.R. § 19.37(a).

The Board notes that the claims file contains evidence that appears to have been added to the record since the transfer of the claims file to the Board; however, this evidence is dated June 2006 and, therefore, was written during the Veteran's term of service.  The evidence in question indicates that the Veteran sought to get a scooter during service due to his low back disability.  In the April 2012 informal hearing presentation, the Veteran's representative indicated that the Veteran waived AOJ jurisdiction of this evidence and a remand to the AOJ for the issuance of a SSOC is not necessary.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a).

In a May 2009 rating decision, the Boise RO granted service connection for radiculopathy of the left lower extremity, related to the Veteran's low back disability, and denied service connection for radiculopathy of the right lower extremity.  The Veteran did not appeal this decision in a timely fashion; therefore, the issues of an a higher rating for radiculopathy of the left leg and service connection for radiculopathy of the right leg are not in appellate status and are not before the Board.  Moreover, as the Veteran's claims for radiculopathy have been adjudicated by the RO, the Board will not consider the need for separate ratings for radiculopathy symptomatology related to the Veteran's low back disability under 
38 C.F.R. § 4.124a, Diagnostic Code 8620 (2011).  

The issues of higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's low back disability was not manifested by limitation of forward flexion of the thoracolumbar spine more nearly approximating 30 degrees or less due to pain; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks during any 12-month period.


CONCLUSION OF LAW

For the entire initial rating period under appeal, the criteria for a higher initial rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in June 2006 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal required by Dingess.  

Because this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a low back disability, no additional notice is required regarding this issue.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD).

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the appeal.  In January 2007, November 2007, and March 2009, VA provided the Veteran with VA medical examinations to determine the severity of the low back disability.  

The Board notes that the November 2007 VA examiner wrote the November 2007 VA medical examination report without reviewing the claims file; however, the November 2007 VA medical examination was provided to determine the Veteran's contemporaneous low back symptomatology.  In addition, the Board notes that the Veteran was capable of informing the November 2007 VA examiner of his history and current low back disability symptomatology, in fact did so, and that such history was specifically noted in the VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  As the Veteran was capable of supplying the information regarding his current low back symptomatology, the November 2007 VA examiner's failure to review the claims file does not render the November 2007 VA medical examination report inadequate on the relevant question of the current level of low back disability symptomatology, specifically including the limitation of motion testing results measured at that examination, which are valid measures independent of any history.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide). 

As the respective January 2007, November 2007, and March 2009 VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's low back disability supported by clinical data, the Board finds that the January 2007, November 2007, and March 2009 VA medical examination reports are adequate for VA rating purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  38 C.F.R. 
§ 4.71a.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with regard to the presence or non-presence of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Regardless of the criteria, when assigning a disability rating for an orthopedic disorder, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his left back disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of the Veteran's low back disability because it is lay evidence or because it was reported by the Veteran.  See Kowalski, 19 Vet. App. at 171.  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of a higher initial rating.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Initial Rating for Low Back Disability

For the entire initial rating period under appeal, the Veteran essentially contends that his low back disability warrants a higher initial rating than the 20 percent rating assigned under 38 C.F.R. § 4.97, Diagnostic Code 5242.  Specifically, the Veteran reports that his low back disability is manifested by pain and stiffness.  

In a January 2007 VA medical examination report, the Veteran reported stiffness and pain in the back, occurring on a daily basis.  The Veteran described the pain as aching, sticking, cramping, burning, and sharp.  The Veteran stated that the pain was best described as a 10 on a scale of 10.  The Veteran stated that the pain would be relieved by rest and medication.  The Veteran indicated that the pain would occur with physical activity.  In a March 2009 VA medical examination report, the Veteran reported experiencing back pain if he moved too much, or sat or stood too long.  The Veteran indicated that he would feel a sharp pinch across the lower back at the belt line if he stood or sat too long.  

Having reviewed the record of evidence, both lay and medical, the Board finds that the Veteran's thoracolumbar spine symptomatology does not meet or more nearly approximate the criteria for a next higher 40 percent rating under any of the applicable diagnostic codes for the entire initial rating period.  38 C.F.R. § 4.71a.  For the entire initial rating period under appeal, the Board finds that the Veteran's low back disability was not manifested by limitation of forward flexion of the thoracolumbar spine more nearly approximating 30 degrees or less due to pain; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks during any 12-month period.

Reviewing the respective VA medical examination reports, in the January 2007 VA medical examination report, the January 2007 VA examiner noted that the Veteran exhibited forward flexion of the thoracolumbar spine to 90 degrees, with pain at 90 degrees.  The VA examiner noted no limitation of motion due to repetitive use due to fatigue, weakness, lack of endurance, or incoordination.  The VA examiner indicated that it could not be determined if the Veteran would experience additional limitation of motion during flare-ups.  The VA examiner noted no intervertebral disc disease.

In the November 2007 VA medical examination report, the VA examiner noted forward flexion of the thoracolumbar spine limited to 90 degrees, with pain beginning at 60 degrees.  The VA examiner noted no additional limitation of motion of repetitive use of the thoracolumbar spine.  

In the March 2009 VA medical examination report, the VA examiner noted forward flexion of the thoracolumbar spine limited to 40 degrees.  The VA examiner noted additional pain upon repetition of motion, but no additional limitation of motion after three repetitions.  

Having reviewed the medical evidence, the Board finds that the Veteran's low back disability symptomatology does not more nearly approximate the limitation of  motion listed in the criteria for the next higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See id.  For the initial rating period under appeal, the evidence, both lay and medical, demonstrates that the Veteran's low back disability is manifested, at worse, by limitation of motion of the thoracolumbar spine to 40 degrees, which is greater than the limitation of flexion to 30 degrees which is the minimum requirement for a 40 percent rating based on limitation of forward flexion under the General Rating Formula for Diseases and Injuries of the Spine.  As noted above, a 40 percent rating under said formula may be awarded if forward flexion of the thoracolumbar spine is limited to 30 degrees or less due to a low back disorder.  As such, in order to qualify for a next higher 40 percent rating for limitation of forward flexion, a veteran must show symptomatology more nearly approximating forward flexion of the spine limited to at least 30 degrees.  The evidence, both lay and medical, for the initial rating period does not indicate functional loss of the thoracolumbar spine, to include due to flare-ups, fatigability, incoordination, and pain on movement, such as to approximate limitation of forward flexion of the thoracolumbar spine to 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  See id; see also DeLuca, 8 Vet. App. at 206-07 (1995).  

The record also contains no evidence, lay or medical, indicating favorable ankylosis of the entire thoracolumbar spine.  As such, for the entire initial rating period under appeal, the Veteran's low back disability symptomatology does not more nearly approximate the limitation of forward flexion to 30 degrees or unfavorable ankylosis of the entire thoracolumbar spine required for the next higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board has considered the Veteran's reports of back pain and the limitations caused by his low back disability for the entire rating period under appeal.  The Veteran has presented credible evidence indicating that he experienced pain and stiffness in his back during the entire initial rating period; however, even with consideration of the Veteran's contentions, for the entire initial rating period, the evidence does not indicate that the Veteran experiences functional loss of the low back more nearly approximating the limitation of forward flexion to 30 degrees or unfavorable ankylosis of the entire thoracolumbar spine, the criteria for the next higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. §4.71a, Diagnostic Code 5242; DeLuca at 206-07.

In addition, for the entire initial rating period, the record contains no evidence, lay or medical, indicating that the Veteran's low back disability caused symptomatology of such severity that he underwent bed rest prescribed by a physician of at least four weeks during any 12-month period; therefore, for the entire initial rating period, the Veteran's low back disability symptomatology does not more nearly approximate that required for a 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   

For the reasons stated above, for the entire initial rating period, the Board finds that the preponderance of the evidence weighs against the grant of a rating in excess of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243; therefore, the benefit of the doubt doctrine does not apply to the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for the Veteran's claim for a higher initial ratings for a low back disability.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Regarding the Veteran's service-connected low back disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria (Diagnostic Codes 5242, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5242 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to flare-ups, fatigability, incoordination, and pain on movement.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence for the entire initial rating period, the Veteran's low back disability was manifested by limitation of forward flexion of the thoracolumbar spine to 40 degrees.  The schedular rating criteria specifically allow for ratings based on the severity of the limitations of motion of the low back.

As the schedular evaluation contemplate the Veteran's level of disability and symptomatology of the left back disability, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the symptoms of the Veteran's low back disability, the Board is not required to remand the issue of a higher initial rating for a low back disability to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial rating in excess of 20 percent for a low back disability is denied.





REMAND

The Veteran contends generally that the initial ratings assigned for the service-connected asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and left knee disability for the entire initial rating period under appeal do not represent the severity of symptomatology associated with each respective disability.  The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011).

As explained in the Introduction, in the period between the issuance of the July 2008 SOC and the May 2010 transfer of the claims file to the Board, relevant evidence regarding the claims for higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability was added to the claims file.  Specifically, in July 2009, the RO provided a VA medical examination which assessed the current severity of all the Veteran's service-connected disabilities.  By regulation, if the AOJ receives additional pertinent evidence both after the issuance of a SOC and prior to the transfer of the appellate record to the Board, the AOJ must review that evidence and, if necessary, furnish the appellant and the representative an additional SSOC.  See 38 C.F.R. §§ 19.31(b)(1), 19.37(a).  As such, the claims for higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability must be remanded to the AOJ for re-adjudication and, if necessary, the issuance of a SSOC.  See 38 C.F.R. § 19.37(a).

Accordingly, the issues of higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and a left knee disability are REMANDED for the following action:

The AMC/RO should re-adjudicate the appeals for higher initial ratings for asthma, periostitis of the right upper extremity, periostitis of the left upper extremity, major depression with anxiety, and the left knee disability and, if necessary issue a SSOC.  If any of the claims remains denied, the Veteran should be given an opportunity to respond to the SSOC, and the case should then be returned to the Board for further appellate consideration. 

The Veteran and the representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


